DETAILED ACTION
This is in response to the amendment filed 12 July 2021.
As a result of the amendment, claims 1 - 6, 12 - 17 and 19 - 20 are amended and claims 7 - 11 are canceled. Therefore, claims 1 - 6 and 12 - 20 are currently pending in the application. Claims 1, 12 and 18 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 and 12 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brittain et al. (U.S. PGPub 2006/0179334; Aug. 10, 2006; hereinafter “Brittain”).
Regarding claim 1, Brittain teaches a storage device comprising: [Figs 2-4]
a plurality of memory devices [DIMMs, items 206] divided into a plurality of performance throttle groups; and [Fig 3B, LEGEND teaches each DIMM may be throttled as a performance throttle group based on input of V-TEMP sensor (¶ [0064])]
a memory controller [PML item 210 further described as item 310 which is part of Memory Controller 301] configured to obtain temperature information from indicator memory devices among the plurality of memory devices respectively included in the plurality of performance throttle groups, [item 418, V-TEMP sensor as part of individual DIMM module, DIMM is the memory device, V-TEMP sensor is part of DIMM and provides temperature information for the respective memory device 206.] and control operations of memory devices included in a performance throttle group selected from among the plurality of performance throttle groups based on the temperature information. [One of these signals that are sent back to the memory controller is power usage alert signal obtained from power usage sensor 418 whenever the DIMM is at or above the threshold power usage (temperature) value (Tth) or below the threshold power usage (voltage) value (Vth), indicating too much current being consumed at the device. When this alert signal is received at the memory controller, the memory controller responds by throttling the issuance of new operations to that memory module. ([¶ [0066]); Tth is temperature information, the memory devices are throttled based on this information, each DIMM is a performance throttle group.]
Regarding claim 2, Brittain teaches the device of claim 1, and further teaches each of the indicator memory devices is any one of at least two or more memory devices included in a corresponding one of the plurality of performance throttle groups. [item 418 is part of memory device, which is part of a memory group]
Regarding claim 3, Brittain teaches the device of claim 1, and further teaches the memory controller comprises a performance adjustment unit configured to compare the temperature information with a threshold temperature, detect a performance limit group which is a performance throttle group including an indicator memory device having a temperature exceeding the threshold temperature, and perform a performance throttling operation on memory devices included in the performance limit group. [¶ [0066]]
Regarding claim 4, Brittain teaches the device of claim 3, and further teaches the performance adjustment unit comprises: a temperature information input unit configured to receive the temperature information from the indicator memory devices and detect the performance limit group; and a performance adjustment control unit configured to limit power to be applied to the memory devices included in the performance limit group. [Fig 3B, item 301 which takes DIMM TEMP INPUT and has SELECT LOGIC 320 which determines which devices should be throttled]
Regarding claim 5, Brittain teaches the device of claim 1, and further teaches the temperature information comprises information about temperatures measured by temperature sensors included in the respective indicator memory devices. [¶ [0066] teaches that the temperature is measured by sensors related to the indicator chips.]
Regarding claim 6, Brittain teaches the device of claim 1, and further teaches each of the indicator memory devices is determined based on physical locations of a plurality of memory devices included in a corresponding one of the plurality of performance throttle groups. [Figs 3B - 4, V-TEMP sensors located with corresponding DIMM, which is a throttle group; ¶ [0064]-[0066]]
Regarding claim 12, the claim recites the method performed by the device of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 13 - 17, the claims are dependent on claim 12 and recite the limitations of claims 3, 4, 5, 6 and 2 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Regarding claim 18, Brittain teaches a memory device comprising: [Figs 2-4]
[items 206]
a temperature sensor configured to measure a temperature related to the memory cell array, and generate a temperature signal having a voltage level varying depending on the measured temperature; and [item 418, V-TEMP sensor as part of individual module; see description of sensor operation below.]
a control logic configured to provide temperature information generated based on the temperature signal, to a memory controller external to the memory device in response to a request of the memory controller. [One of these signals that are sent back to the memory controller is power usage alert signal obtained from power usage sensor 418 whenever the DIMM is at or above the threshold power usage (temperature) value (Tth) or below the threshold power usage (voltage) value (Vth), indicating too much current being consumed at the device. When this alert signal is received at the memory controller, the memory controller responds by throttling the issuance of new operations to that memory module. ([¶ [0066]); Tth is temperature information, the memory devices are throttled based on this information.]
Regarding claim 19, Brittain teaches the method of claim 18, and further teaches the memory device is an indicator memory device which is a memory device a temperature of which represents temperatures of a plurality of memory devices to be managed along with the memory device. [item 418 is part of memory device DIMM 306, which is part of a memory group] 
Regarding claim 20, Brittain teaches the method of claim 19, and further teaches the indicator memory device is determined based on physical locations between the memory device and the plurality of memory devices. [Figs 3B - 4, V-TEMP sensors located with corresponding DIMM 306, which is a throttle group; ¶ [0064]-[0066]]
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.
The Applicant argues that Brittain teaches a plurality of SDRAMs mounted on a DIMM along with a buffer memory interface chip that comprises a V-TEMP sensor, which fails to teach that the memory controller obtains temperature information from the indicator memory device of each performance throttle group. [Remarks, page 8, last paragraph - page 9, last paragraph]
Specifically, as best understood by the Examiner, Applicant argues that the buffer memory interface chip is not an indicator memory device. [Remarks, page 9, li 6-8]
The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the nature of the indicator memory device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim requires obtaining “temperature information from indicator memory devices among the plurality of memory devices respectively included in the plurality of performance throttle groups.” As described in the rejection regarding claim 1 above, the DIMMs of Brittain are memory devices which are included in throttle groups (see fig 3B), and the V-TEMP sensor (indicator memory device)  of each DIMM (memory device) provides  temperature information to the memory controller 300 (Fig. 4) . Therefore, Brittain teaches the claimed limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPub 2017/0255389 to Tan (Sep. 7, 2017) teaches controlling data access speed of a memory storage device based on temperature data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.N./            Examiner, Art Unit 2186       
         

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186